Title: To Thomas Jefferson from Bernard Peyton, 10 May 1824
From: Peyton, Bernard
To: Jefferson, Thomas

Dr SirRichd
10 May 1824I am favor’d with yours of the 6th inst & have credited Mr. Cox, & charged you, with the amt of his dft, on you, in my favor $99.10 Dolls:—The three hundred dollars, $300 Dolls:, you speak of not being credited in your last a/c, was placed at the credit of Th: J. Randolph, on 2d Feby last, by his directions, he being then in Richmond—The seed you write for, I have procured, & just put them in the hands of Col Randolph, now on his way to Monticello, for you—The Fine shall go speedily—In haste Yours very TrulyBernard Peyton